DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-14, 16-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13, and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2005/0156083 to Chaix et al. (“Chaix”) in view of U.S. Patent No. 9,761,401 to Vega (“Vega”).
Regarding claim 1, Chaix teaches a system (focusing on the embodiment shown in FIGS. 11A-11C and 2A-2C, and described at ¶¶ [0105]-[0111] and [0049]-[0060]), comprising: a satellite body (including C1, FIGS. 11A-11C ¶¶ [0037], [0049]), a first solar array (FIGS. 2A-2C 

Chaix does not explicitly teach the satellite body defines first, second, third, and fourth major sides; first, second, third and fourth edge regions disposed between the corresponding first and second, second and third, third and fourth, and fourth and first major side. 
Vega teaches a system, comprising a satellite body defining first, second, third, and fourth major sides (FIGS. 7A and 7B); first, second, third and fourth edge regions disposed between the corresponding first and second, second and third, third and fourth, and fourth and first major side (FIGS 7A and 7B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Chaix by further including the four major sides and four edge regions, as taught by Vega, in order to provide structural stability to the satellite. 
Regarding claim 2, the combination of Chaix and Vega teaches the first-type hinge mechanism (D2) is configured to rotate between 0 when stowed and 180 degrees when deployed (Chaix at ¶ [0053], [0109]).
Regarding claim 3, the combination of Chaix and Vega teaches the second-type hinge mechanism (D1) is configured to rotate between 0 when stowed and 135 degrees when deployed (FIG. 6B, showing C2 and C3 in dotted lines at an angle of about 135 degrees, see also FIG. 11A. Note that the claim limitation does not require the rotation angle of about 135 degrees to be when the panels are entirely deployed).
Also, even assuming for the sake of argument that Chaix does not teach a rotation angle of 135 degrees, it is well settled that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this 
Regarding claim 4, the combination of Chaix and Vega teaches the plurality of panels of the first solar array are constrained against the first major side while in the stowed configuration; and a first combined rotatable edge of the stowed and planar rolled-up plurality of panels is released during deployment (Chaix at ¶¶ [0105]-[0111] and [0049]-[0060]; Vega at Col. 6, lines 29-44).
Regarding claim 5, the combination of Chaix and Vega teaches the first combined rotatable edge of the stowed and planar rolled-up plurality of panels is disposed opposite the second-type hinge mechanism (Vega at Col. 6, lines 29-44, FIGS. 7A and 7B).
Regarding claim 6, the combination of Chaix and Vega teaches a second solar array comprising a second plurality of panels (Vega at FIGS. 7A and 7B) attached to one another therebetween by corresponding first-type hinge3733247297243004.000040 (SPIRE40) mechanisms (Chaix, D2), wherein a first panel of the second plurality of panels is attached to the satellite body at the third edge region by one or more second-type hinge mechanisms; and wherein the second solar array is configured to be foldable into a stowed configuration, and planar unrollable into a deployed linear configuration (Chaix at ¶¶ [0105]-[0111] and [0049]-[0060]; Vega at Col. 6, lines 29-44).
Regarding claim 7, the combination of Chaix and Vega teaches the second plurality of panels of the second solar array are constrained against the third major side while in the stowed configuration; and a second combined rotatable edge of the stowed and planar rolled-up second 
Regarding claim 8, the combination of Chaix and Vega teaches the second combined rotatable edge are disposed at the second edge region (Vega at Col. 6, lines 29-44, FIGS. 7A and 7B).
Regarding claim 10, the combination of Chaix and Vega teaches that while in the deployed configuration, the plurality of panels are configured as a linear array (Chaix at FIGS. 2A-2C, 11A-11C).
Regarding claim 11, the combination of Chaix and Vega teaches each and every feature of claim 10 as discussed above, but the combination does not explicitly teach an axis of the linear array is disposed 135 degrees from respective faces of the first major side and a second major side of the satellite body.
Chaix, however, appears to teach an axis of the linear array disposed 135 degrees from respective faces of the first major side and a second major side of the satellite body (FIG. 6B, showing C2 and C3 in dotted lines at an angle of 135 degrees, see also FIG. 11A. Note that the claim limitation does not require the angle to be about 135 degrees when the panels are entirely deployed).
Also, even assuming for the sake of argument that Chaix does not teach an angle of 135 degrees, it is well settled that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of an axis of the linear array disposed at about 135 degrees. It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 12, the combination of Chaix and Vega teaches the second-type hinge mechanism constrains the deployed linear array by a hinge spring and a hinge stop (Chaix at ¶¶ [0049-0060], [0055-0057], [108], [0110]).
Regarding claim 13, the combination of Chaix and Vega teaches at least one of the plurality of panels is configured with substantially the same width as a corresponding width of the first major side (Chaix at ¶ [0105]; Vega FIG. 7A). 
Regarding claim 16, the combination of Chaix and Vega teaches a stop mechanism adjacent the first edge and configured to engage with a cam to control a deployment sequence of the plurality of panels (Chaix at ¶¶ [0108]-[0110]).
Regarding claim 17, the combination of Chaix and Vega teaches a second stage mechanism including a second cam and a second stop configured to engage during rotation to prevent the unfolding of an outermost panel of the plurality of panels until the middle panel of the plurality of panels has rotated enough beyond a predetermined angle (Chaix at ¶¶ [0108]-[0110]). 
Regarding claim 18, the combination of Chaix and Vega teaches one or more of the second major side and fourth major side of the satellite body is configured with a fixed first solar panel (Chaix at ¶ [0105], C1).
Regarding claim 19, the combination of Chaix and Vega teaches the at least one outermost panel (Chaix C5, FIGS. 11A-11C) of the plurality of panels is disposed and stacked 
Regarding claim 20, the combination of Chaix and Vega teaches one or more circuits for deployment of the plurality of panels (Vega at Col. 6, lines 29-44).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Chaix in view of Vega as applied to claim 1 above, in further view of U.S. Patent No. 4,988,060 to Janson et al. (“Janson”).
Regarding claim 14, the combination of Chaix and Vega teaches each and every feature of claim 1 as discussed above, but the combination does not explicitly teach at least one panel of the plurality of solar panels includes solar cells on back and front sides.
Janson teaches a system, wherein at least one panel (12) of the plurality of solar panels includes solar cells (21, 22) on back and front sides (Col. 4, lines 24-28, FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Chaix and Vega combination by further including solar cells on the back side of the solar panels, as taught by Janson, in order to increase the amount of energy collected by the solar panels. 
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-14, and 16-20 have been considered but are moot in light of the new grounds for rejection. Applicant’s arguments are directed to the previous rejections of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Janson, and claim 9 under 35 U.S.C. 103 as being unpatentable over Janson in view of Michelson. In light of the amendments to claim 1, however, claim 1 is now rejected under 35 U.S.C. 103 as being 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642